DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12, 2019, March 17, 2020 and December 21, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-14 and 19-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kurylo et al. (US 2015/0078571 A1).
As to claim 1, Kurylo discloses a method [paragraph 0011] comprising: 
obtaining from a mixer a first audio signal including a first clean signal and a first processed signal dependent upon audio input at a first microphone [Both microphones 112, 114 denoted by channel 1 and channel 2 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraphs 0012 and 0021]; 
obtaining from a mixer a second audio signal including a second clean signal and a second processed signal dependent upon audio input at a second microphone [Both microphones 112, 114 denoted by channel 1 and channel 2 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraphs 0012 and 0021]; 

discriminating clean signals and processed signals in the groups of audio signals [paragraph 0021]; 
using the first clean signal and the second clean signal to obtain a time offset between the audio signals captured by the microphones [Using the adjustments to the phase differences 152 for the frequency bins, the phase difference errors 161 are determined by the phase error calculator 160. The phase difference errors 161, as will be shown below, may be used to estimate a SNR and to calculate attenuation factors. paragraph 0019]; and 
using the time offset to enable further processing of at least the first processed signal and the second processed signal [The determining the phase difference error further comprises scaling phase differences to match time differences of arrival between the first audio signal of the first channel and the second audio signal of the second channel for each frequency bin and wherein the estimating the signal-to-noise ratio (SNR) on the single-channel signal derived from the first and second audio signals. paragraphs 0062, 0078 and 0096].
  
As to claim 2, Kurylo discloses the method as claimed in claim 1, wherein the groups are pairs, each pair consisting of a clean signal and a processed signal both of which are dependent upon audio input at the same microphone [paragraph 0019].  


As to claim 4, Kurylo discloses the method as claimed in claim 3, wherein similarity is determined based on comparing low-frequency amplitude variation of the audio signals over time and fundamental frequency variation of the audio signals over time [paragraph 0077].  

As to claim 5, Kurylo discloses the method as claimed in claim 1, wherein discriminating clean signals and processed signals comprises analysing compression for each audio signal [paragraph 0077]. 

As to claim 6, Kurylo discloses the method as claimed in claim 1, further comprising using the clean signals to obtain an intra-channel time offset between the first processed signal and the second processed signal as the timing information [paragraph 0077]. 

As to claim 7, Kurylo discloses the method as claimed in claim 1, further comprising using cross-correlation to determine the time offset [paragraph 0076].  

As to claim 8, Kurylo discloses the method as claimed in claim 1, wherein the first clean signal is an unprocessed raw signal from one of the microphones and wherein the second clean signal is an unprocessed raw signal [paragraph 0086].  



As to claim 10, Kurylo discloses the method as claimed in claim 1, wherein the further processing of at least the first processed signal and the second processed signal comprises spatial audio mixing of at least the first processed signal and the second processed signal [paragraph 0042]. 

As to claim 11, Kurylo discloses the method as claimed in claim 1, wherein the first microphone is provided as a static microphone and the second microphone is provided as a movable microphone [paragraph 0042].  

As to claim 13, Kurylo discloses an apparatus [FIG. 3] comprising: 
processing circuitry [502 on FIG. 5]; and 
memory circuitry [504 on FIG. 5] including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry, enable the apparatus to cause performance of the method of claim 1 [paragraph 0043].  

As to claim 14, Kurylo discloses the An audio processing device comprising the apparatus as claimed in claim 13 [paragraph 0043].  




obtaining a first clean signal and a first processed signal dependent upon audio input at a first microphone [Both microphones 112, 114 denoted by channel.sub.1 116 and channel.sub.2 118 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraph 0012];  7 
obtaining a second clean signal and a second processed signal dependent upon audio input at a second microphone [Both microphones 112, 114 denoted by channel.sub.1 116 and channel.sub.2 118 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraph 0012]; 
using the clean signals to obtain a time offset between the audio signals captured by the microphones [Using the adjustments to the phase differences 152 for the frequency bins, the phase difference errors 161 are determined by the phase error calculator 160. The phase difference errors 161, as will be shown below, may be used to estimate a SNR and to calculate attenuation factors. paragraph 0019]; and 
using the time offset to enable further processing of at least the first processed signal and the second processed signal [The determining the phase difference error further comprises scaling phase differences to match time differences of arrival between the first audio signal of the first channel and the second audio signal of the second channel for each frequency bin and wherein the estimating the signal-to-noise ratio (SNR) on the single-channel signal derived from the first and second audio signals. paragraphs 0062, 0077 and 0095].  


grouping the audio signals into groups, each group comprising audio signals dependent upon audio input at the same microphone [paragraph 0019].  

As to claim 21, Kurylo discloses a method [paragraph 0011] comprising: 
obtaining a first clean signal and a first processed signal dependent upon audio input at a first microphone [Both microphones 112, 114 denoted by channel.sub.1 116 and channel.sub.2 118 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraph 0012]; 
obtaining a second clean signal and a second processed signal dependent upon audio input at a second microphone [Both microphones 112, 114 denoted by channel.sub.1 116 and channel.sub.2 118 record signals which includes both of speech and noise. The noise can be caused for instance by a second person talking in the background or reflections from the walls. paragraph 0012]; 
using the first clean signal and the second clean signal to enable further processing of at least the first processed signal and the second processed signal [Using the adjustments to the phase differences 152 for the frequency bins, the phase difference errors 161 are determined by the phase error calculator 160. The phase difference errors 161, as will be shown below, may be used to estimate a SNR and to calculate attenuation factors. paragraph 0019]. 

As to claim 22, see claim 4’s rejection above.

As to claim 23, see claim 5’s rejection above.

As to claim 24, see claim 6’s rejection above.

As to claim 25, see claim 6’s rejection above.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
July 26, 2021